United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-4214
                                 ___________

Gene R. Romero,                          *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
Pinnacle Equities, LLC; Phillip A.       * District Court for the
Gesue, Individually and/or official      * Western District of Missouri.
capacity as Director of Acquisitions & *
Development of Time Equities, Inc.;      * [UNPUBLISHED]
Time Equities, Inc.; Edward Alan         *
Waterman, Individually and/or his        *
official capacity as Project Manager     *
for Time Equities, Inc.; Pro Circuit,    *
Inc.; Prudential Signature Property      *
Management, LLC,                         *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: July 7, 2008
                              Filed: July 11, 2008
                               ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
        Gene Romero appeals the district court’s1 dismissal of his action claiming, inter
alia, that defendants violated the Fair Housing Act (FHA), 42 U.S.C. §§ 3601-3631,
and Missouri law by evicting him from his apartment in retaliation for reporting health
code violations in connection with renovations of nearby apartments. The district
court dismissed all of Romero’s claims under Federal Rule of Civil Procedure
12(b)(6), except his state-law claim of retaliatory eviction against Phillip Gesue and
Edward Alan Waterman, and his state-law claim of breach of the warranty of
habitability against Pinnacle Equities, LLC. The court subsequently dismissed the two
remaining state-law claims for lack of subject matter jurisdiction.

      On appeal, Romero does not challenge any of the district court’s Rule 12(b)(6)
dismissals except the dismissal of his retaliatory eviction claim under the FHA. See
Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007) (“points not
meaningfully argued in an opening brief are waived”). Upon careful review of the
record and the parties’ arguments on appeal, we agree with the district court’s
conclusion that Romero failed to state a retaliatory eviction claim under the FHA,
because nothing in the amended complaint stated or implied that his eviction was in
any way based on, or related to, a factor protected under the FHA. See 42 U.S.C.
§§ 3617 (“It shall be unlawful to coerce, intimidate, threaten, or interfere with any
person in the exercise or enjoyment of, or on account of his having exercised or
enjoyed, or on account of his having aided or encouraged any other person in the
exercise or enjoyment of, any right granted or protected by section 3603, 3604, 3605,
or 3606 of this title.”); 3603 (describing types of dwellings protected under FHA);
3604-3606 (making it unlawful in housing context to discriminate against any person
based on race, color, religion, sex, handicap, familial status, or national origin).




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-
       We further hold that the district court did not err in dismissing Romero’s two
remaining state-law claims for lack of subject matter jurisdiction. See 28 U.S.C.
§§ 1367(c)(3) (court may decline to exercise supplemental jurisdiction if it has
dismissed all claims over which it had original jurisdiction); 1332 (for diversity
jurisdiction, amount in controversy must exceed $75,000); Advance Am. Servicing of
Ark., Inc. v. McGinnis, 526 F.3d 1170, 1173 (8th Cir. 2008) (dismissal for lack of
subject matter jurisdiction reviewed de novo; party invoking federal jurisdiction has
burden to prove requisite amount by preponderance of evidence; “[a] complaint will
be dismissed for lack of subject matter jurisdiction if it appears to a legal certainty that
the value of the claim is less than the required amount of $75,000”); Mo. ex rel.
Pemiscot County, Mo. v. W. Sur. Co., 51 F.3d 170, 173 (8th Cir. 1995) (when
determining amount in controversy, court scrutinizes claim for punitive damages more
closely than claim for actual damages to ensure that Congress’s limits on diversity
jurisdiction are properly observed).

       However, we modify the judgment to reflect that Romero’s state-law claims of
retaliatory eviction and breach of the warranty of habitability – to the extent they were
dismissed for lack of subject matter jurisdiction – are dismissed without prejudice, see
Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998), and we affirm the judgment as
modified.

                   ______________________________________




                                            -3-